Citation Nr: 0329345	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  01-07 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to automobile or other conveyance and 
adaptive equipment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By 
a rating action of January 2001, the RO denied the veteran's 
claim for service connection for PTSD.  And in a subsequent 
rating action of September 2001, the RO denied his claim for 
automobile or other conveyance and adaptive equipment.


REMAND

I.  Entitlement to Service Connection for PTSD

The veteran contends that he developed PTSD as a result of 
his military service and, in particular, his experiences in 
Vietnam.  In a PTSD questionnaire received at the RO in April 
2000, he indicated that his stressors included being hit in 
the head with the butt of a rifle by Viet Cong, being a 
prisoner of war (POW), and witnessing the death of a kid in 
Vietnam.  Besides these three stressors, he has also reported 
suffering mortar attacks in Vietnam on multiple occasions.  
His service records indicate that he was part of a 
Maintenance Company FLSG-B with stationing in USARPAC between 
June 1966 and July 1967.  His personnel records also indicate 
that he participated in Operation Sierra and Operation Desoto 
in the Chu-Lai area of Vietnam in December 1966 and January 
1967, respectively.  While he claims to have received the 
Purple Heart Medal, that fact has not been confirmed by the 
National Personnel Records Center (NPRC).

During a VA examination in April 2000, the veteran stated 
that he took some mortar rounds, got some shrapnel in his 
ankle, and was shot down in a helicopter; he said there were 
five of them, the other four were killed and he was captured.  
He also said he was a POW for 75 to 80 days; he was somewhere 
in Qui Ha and Su Lie.  He reported being hit in the head with 
the butt of a rifle, and he was kept in a hole in the ground.  
He was finally rescued by some Marines on a patrol.  
He reported experiencing nightmares involving his 
experiences; he also reported intrusive thoughts and 
recollections.  The pertinent diagnosis was PTSD.  
The examiner stated that the current symptoms along with the 
veteran's combat experiences in Vietnam appeared to be 
consistent with the diagnosis of PTSD.  Subsequent treatment 
records contain several additional diagnoses of PTSD, 
all based on the reported stressors in service.

To establish service connection for PTSD, there are three 
requirements:  1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed 
in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus or link between current 
symptomatology and the specific claimed in-service stressor.  
Here, there is a diagnosis of PTSD linked to events purported 
to have occurred in service-in Vietnam in particular.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997).

While the Board recognizes that the veteran has been 
diagnosed with PTSD, there is no verified supporting evidence 
that the claimed in-service stressors actually occurred or a 
medical opinion linking these stressors with his current 
symptomatology.  The Board notes that the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), formerly the 
U.S. Army and Joint Services Environmental Support Group 
(ESG), has not been contacted to research the veteran's 
alleged service stressors.  The Board finds that an attempt 
should be made in this regard.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

With respect to stressor confirmation, VA's Adjudication 
Procedure Manual provides that an RO should "always send an 
inquiry in instances in which the only obstacle to service 
connection is confirmation of an alleged stressor."  A denial 
solely because of an unconfirmed stressor is improper unless 
it has first been reviewed by the USASCRUR.  M21-1, Part III, 
para. 5.14(b)(5).  Thus, given that no significant attempt 
has been made to verify the veteran's stressors with the 
USASCRUR, the veteran's claim must be remanded to the RO for 
additional development as outlined below.  And to facilitate 
this, he should be asked to provide as much information and 
detail as he can regarding his alleged stressors, and this 
information should be provided to the USASCRUR, along with 
his claims file, for attempted verification by that agency.  

In addition, as noted above, the diagnoses of PTSD reported 
in the record appear to have been based in part on a stressor 
history of events that are unverified.  For VA compensation 
purposes, however, a PTSD diagnosis must be based on an in-
service stressor history that has been verified (except where 
a veteran engaged in combat).  A diagnosis of PTSD, related 
to service, which is based on an examination that relied upon 
an unverified history, is inadequate.  See West v. Brown, 7 
Vet. App. 70, 77-78 (1994).  If any in-service stressful 
events are verified, the RO should schedule the veteran for a 
VA psychiatric examination in order to determine whether any 
verified stressful events are sufficient to support a PTSD 
diagnosis in his case.  

II.  Entitlement to Automobile or Other Conveyance and 
Adaptive Equipment

The veteran has been awarded service connection for fracture, 
left ankle, evaluated as 20 percent disabling.  He now claims 
that he is entitled to the benefits sought on appeal because 
his service-connected left ankle disorder has resulted in the 
loss of use of his lower extremities, thereby hindering his 
ability to ambulate.  The Board finds, however, that 
additional medical development is required prior to further 
adjudication to ensure that the veteran's claims are fairly 
decided.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to:  (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss, or loss of 
use, of one lower extremity; or (3) the loss, or loss of use, 
of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or (4) the 
loss, or loss of use, of one lower extremity together with 
the loss or loss of use of one upper extremity which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  See 38 U.S.C.A. § 2101(a)(1)(2)(3) (West 2002); 
38 C.F.R. § 3.809(b)(1)(2)(3)(4) (2002).  

In addition, a certificate of eligibility for financial 
assistance in the purchase of one automobile or other 
conveyance will be provided any eligible veteran or service 
member whose service-connected disability includes loss or 
permanent loss of use of one or both feet or hands.  For 
adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips due to service-connected disability 
is sufficient for entitlement to financial assistance.  See 
38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 
(2002).  Adaptive equipment which is necessary to insure that 
the eligible person will be able to operate the automobile or 
other conveyance in a manner consistent with such person's 
safety shall be provided.  See 38 U.S.C.A. § 3902(b)(1).  The 
term adaptive equipment includes that special equipment 
necessary to assist the eligible person to get into and out 
of the vehicle.  See 38 U.S.C.A. § 3901.  

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more. Also considered as loss of 
use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2002), complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsiflexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.  

While the veteran was afforded a VA examination in October 
2001, the available clinical evidence of record is unclear as 
to whether he has loss of use of one or both lower 
extremities or feet which meets the regulatory criteria 
enumerated in 38 C.F.R. §§ 3.808, 3.809, 3.350(a)(2) as a 
result of his service-connected ankle disorder.  Concerning 
this, the VA examination reports of record do not reveal 
significant clinical findings with respect to his service-
connected disabilities.  Nevertheless, he has reported that 
he requires the use of a wheel chair.  

Accordingly, the veteran should be afforded orthopedic and 
neurological examinations by the VA which should include 
medical opinions as to whether his service-connected left 
ankle disability meets the regulatory criteria set forth in 
38 C.F.R. §§ 3.808, 3.809, 3.350(a)(2).  The VA's duty to 
assist includes the duty to obtain VA examinations which 
provide an adequate basis upon which to determine entitlement 
to the benefit sought.  See 38 U.S.C.A. §§ 5103A(d), 5107(a) 
(West 2002); 38 C.F.R. § 3.103(a) (2002); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1991), Johnson v. Brown, 9 Vet. 
App. 7 (1996) (examinations must address the rating criteria 
in relation to the veteran's symptoms).  

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should take appropriate steps 
to contact the veteran and ask him to 
give a comprehensive statement regarding 
his claimed stressors.  He should be 
asked to comment specifically about the 
location and date of each event 
identified; the unit to which he was 
assigned at the time; and the full names 
of other individuals participating; in 
addition to any other identifying 
information which may be relevant.  The 
veteran should be informed that the 
information is necessary to obtain 
supportive evidence and that failure to 
respond may result in an adverse 
determination.  The veteran's response 
should be associated with the claims 
folder.  

3.  The RO then should prepare a summary 
of all the veteran's claimed stressors 
for submission to the appropriate agency, 
including those reported in the April 
2000 VA examination report, along with 
copies of his DD Form 214 and DA Form 20 
or equivalent service documents.  
Thereafter, the RO should forward the 
above information to the USASCRUR 
(formerly the ESG), located at 7798 
Cissna Road, Suite 101, Springfield, VA 
22150-3197, and request that organization 
investigate and attempt to verify the 
alleged incidents.  Any USASCRUR report 
or response obtained should be associated 
with the claims file.  

4.  Thereafter, if there is a confirmed 
stressor, the veteran should be scheduled 
for a VA psychiatric examination to 
determine whether he has PTSD as a result 
of that stressor.  The claims folder, 
including a copy of this remand, must be 
reviewed by the examiner for a review of 
the veteran's pertinent medical history.  
The RO must specify for the examiner 
whether it has determined the veteran 
engaged in combat with the enemy (in 
which case the credibility of his 
stressor is presumed if it is consistent 
with the circumstances, conditions, and 
hardships of his service).  If not, 
there must be other objective evidence 
confirming his stressor.  So the examiner 
must only be apprised of the stressor or 
stressors that the RO has determined are 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
PTSD.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify the credible stressors 
that caused the disorder and the evidence 
relied upon to establish the existence of 
the stressor(s).  The rationale for all 
opinions expressed should be set forth.  



5.  After any new medical records have 
been associated with the claims folder, 
the veteran also should be scheduled for 
a VA examination of his left ankle to 
determine whether he has lost the use of 
one or both feet as a result of his 
service-connected disability.  
All necessary testing and evaluation to 
make this determination should be 
performed.  The claims file also must be 
made available for a review of the 
veteran's pertinent medical history.  
Following the examination and review of 
the record, the examiner is requested to 
respond to the following:

(a) The examiner should specifically 
comment on the actual function remaining 
in the veteran's left and right lower 
extremities and whether the service-
connected disability, alone, produces 
such impairment by itself that the acts 
of balance, propulsion, etc., could be 
accomplished equally well by a below-the-
knee amputation stump with prosthesis.  
In this regard, the examiner must be 
advised that the only service-connected 
disability is the left ankle fracture.  
Discuss the relative proportion of impact 
of this disability, specifically, on the 
veteran's ability to use his 
lower extremities.  But also, if 
possible, a description or numerical 
indication of how weak the veteran's legs 
are, and the extent to which this hinders 
his ability to walk, would be helpful.

(b) If the examiner finds that he simply 
is unable to distinguish the relative 
levels of disability due to the service-
connected fracture of the left ankle, as 
opposed to unrelated nonservice-connected 
disabilities, he should so state.  
Discuss the rationale for any opinion 
expressed.  

6.  Review the claims file to ensure that 
the requested development has been 
completed in full-including responses to 
the questions posed.  If not, take 
corrective action.  See 38 C.F.R. § 4.2 
(2002); Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  Thereafter, the RO should 
readjudicate the claims.  If they 
continue to be denied, send the veteran 
and his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board.  

The purposes of this REMAND are to further develop the record 
and to accord the veteran due process of law.  By this 
REMAND, the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




